Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149344 & (68)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SUSAN FURR and WILLIAM FURR,                                                                            David F. Viviano,
           Plaintiffs-Appellees/                                                                                      Justices
           Cross-Appellants,
  v                                                                 SC: 149344
                                                                    COA: 310652
                                                                    Kalamazoo CC: 2010-000551-NH
  MICHAEL McLEOD, M.D., TARA B. MANCL,
  M.D., MICHIGAN STATE UNIVERSITY
  KALAMAZOO CENTER FOR MEDICAL
  STUDIES, INC., and BORGESS MEDICAL
  CENTER,
             Defendants-Appellants/
             Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2014
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellants are considered. We direct the Clerk to schedule oral argument on
  whether to grant the application for leave to appeal or take other action. MCR
  7.302(H)(1). At oral argument, the parties shall address whether Zwiers v Growney, 286
  Mich App 38 (2009), was overruled by this Court’s decision in Driver v Naini, 490 Mich
  239 (2011). The parties may file supplemental briefs within 42 days of the date of this
  order, but they should not submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in Tyra v Organ Procurement
  Agency of Michigan (Docket Nos. 148079, 148087).

         The application for leave to appeal as cross-appellants is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
         d1119
                                                                               Clerk